Foed, Judge:
The suit listed above challenges the action of the collector of customs in classifying certain pocketbooks as “Manufactures in chief value of synthetic textile, other (hand bags),” under paragraph 1312 of the Tariff Act of 1930, as modified, and assessing duty thereon at the rate of 25 cents per pound, plus 30 per centum ad valorem.
Plaintiff claims said merchandise to be properly dutiable at the rate of 20 per centum ad valorem, as pocketbooks in chief value of leather, under paragraph 1531 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D.51802.
By stipulation of the parties hereto it has been agreed that the items of merchandise marked “A” and initialed JDH by Examiner J. Doyle Harper consist of pocketbooks which are in chief value of leather and are not manufactures wholly or in chief value of rayon or other synthetic textile.
Upon the agreed facts of record, we hold that the items of merchandise marked and initialed as aforesaid should properly have been classified as pocketbooks, in chief value of leather, and are properly dutiable at the rate of 20 per centum ad valorem under paragraph 1531 of the Tariff Act of 1930, as modified, sufra.
To the extent indicated the specified claim in the above suit is sustained ; in all other respects and as to all other merchandise, all the claims are overruled.
Judgment will be rendered accordingly.